UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-4032


UNITED STATES OF AMERICA,

                Plaintiff − Appellee,

          v.

MARK A. PATILLO,

                Defendant − Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08−cr−00129−REP−1)


Submitted:   May 27, 2016                  Decided:   September 15, 2016


Before GREGORY,    Chief    Judge,   and    KEENAN    and   DIAZ,   Circuit
Judges.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Chief Judge Gregory and Judge Keenen joined.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia,
Robert J. Wagner, Assistant Federal Public Defender, Paul E.
Shelton, Research and Writing Attorney, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Richmond, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Alexandria, Virginia, S. David
Schiller, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

     Mark Patillo appeals the district court’s judgment revoking

his supervised release and sentencing him to twenty-four months

in prison, followed by a period of four years of supervised

release.     Patillo contends there was insufficient evidence to

find that he violated the terms of his supervised release by

committing      the      offense        of    felony          eluding    in    violation     of

Virginia Code Section 46.2-817(B).                          For the reasons that follow,

we affirm.



                                                  I.

                                                  A.

     A    federal        grand    jury       returned          a   four-count       indictment

charging     Patillo       with     possession              with   intent      to   distribute

heroin, in violation of 21 U.S.C. § 841; possession with intent

to   distribute       marijuana,         in       violation        of   21     U.S.C.    § 841;

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c); and possession of a

firearm    by   a     felon       and    user          of    controlled       substances,    in

violation of 18 U.S.C. § 922(g)(1), (3).                           Patillo pled guilty to

possession with intent to distribute heroin and possession of a

firearm    in   furtherance             of    a    drug       trafficking       crime.      The

district     court        sentenced          Patillo          to        forty-one        months’

incarceration       on    Count     One       and       a    consecutive       sixty    months’

                                                  2
incarceration on Count Three, to be followed by a five-year term

of supervised release.                 On August 14, 2015, Patillo began his

ordered period of supervised release.                          The supervised release

term     was      conditioned       on    Patillo’s           not   committing     another

federal, state, or local crime, or using a controlled substance.

       On      November       18,     2015,   at    approximately          10:00     p.m.,

Detective         John     Flores   was   driving        an    unmarked    Chevy    Impala

southbound on Ford Avenue in Richmond, Virginia.                            After Flores

crossed the intersection of Ford Avenue and Spotsylvania Street,

a Ford Explorer attempted to pass his vehicle on the right while

traveling         in   a   designated     parking    lane.          The   driver   of     the

Explorer, later identified as Patillo, braked to avoid hitting a

parked      car    and     abruptly    stopped     his    vehicle     fifteen      feet   in

front of Flores’s police cruiser.

       Both vehicles came to a stop on Ford Avenue, just south of

the intersection where Spotsylvania meets Ford Avenue from the

west forming a dead end or T-intersection.                          Approximately five

seconds later, Patillo shifted his vehicle into reverse and sped

down Ford Avenue.              When Patillo reached the intersection, he

turned      onto       Spotsylvania,      still     in        reverse,    and    continued

backing down the street for forty to fifty yards.

       Detective Flores activated his police cruiser’s lights and

siren.      Without losing sight of Patillo, Flores pursued him by

similarly reversing his police cruiser down Ford Avenue, but

                                              3
instead of turning onto Spotsylvania as Patillo had done, Flores

drove slightly past the intersection.

      By the time Flores turned right onto Spotsylvania, Patillo

was headed toward Ford Avenue at approximately thirty miles per

hour.    Patillo drove through the intersection, disregarding a

stop sign, and collided with an SUV parked in a driveway across

Ford Avenue.        Flores believed that he was in danger of being

struck     by    Patillo’s     vehicle       as    it     traveled    through    the

intersection       and    noted   that   the       distance    between    the    two

vehicles    was     approximately      five       feet.     Patillo    exited    the

damaged Explorer and fled on foot.                 Flores eventually caught up

to Patillo in the backyard of a nearby residence and took him

into custody.

                                         B.

        Patillo’s probation officer filed a revocation petition,

alleging that Patillo violated the conditions of his supervised

release by using cocaine and committing the crimes of reckless

driving, failing to stop at the scene of an accident, and felony

eluding.        Before the district court, Patillo admitted guilt as

to the first, second, and third violations, but he challenged

the charge of felony eluding.            After hearing from witnesses, the

district court (1) determined that Patillo had committed all of

the   violations,        (2) revoked   Patillo’s        supervised    release,   and



                                         4
(3) sentenced him to twenty-four months’ incarceration followed

by four years of supervised release.



                                           II.

       Patillo appeals the district court’s judgment revoking his

supervised release for committing the offense of felony eluding

in violation of Virginia Code Section 46.2-817(B).                             He argues

the    district    court        abused   its       discretion      in    evaluating   the

credibility of contrasting witness testimony and contends there

was insufficient evidence to prove an essential element of the

offense.

       We   review     the          district       court’s    decision        to    revoke

supervised release for abuse of discretion.                          United States v.

Padgett, 788 F.3d 370, 373 (4th Cir. 2015), cert. denied, 136 S.

Ct. 494 (2015).            To revoke supervised release, the sentencing

court   must   find    by       a    preponderance      of    the       evidence   that   a

defendant has violated a condition of supervised release. 18

U.S.C. § 3583(e)(3).                We review for clear error the district

court’s     findings       of    fact    underlying      the       conclusion      that   a

violation occurred.             Padgett, 788 F.3d at 373.                 There is clear

error if the court, after reviewing the record, is left with

“the    definite     and    firm      conviction       that    a    mistake     has   been

committed.”       Anderson v. City of Bessemer City, 470 U.S. 564,

573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.

                                               5
364, 395 (1948)).              However, “[i]f the district court’s account

of the evidence is plausible in light of the record viewed in

its    entirety,    the       court    of    appeals       may    not     reverse     it   even

though convinced that had it been sitting as the trier of fact,

it would have weighed the evidence differently.”                                United States

v. Wooden, 693 F.3d 440, 451 (4th Cir. 2012) (quoting Anderson,

470 U.S. at 573-74).

                                                A.

       We first consider Patillo’s contention that the district

court    erred     in    crediting        the       testimony      of    Detective        Flores

regarding the distance Patillo drove in reverse on Spotsylvania.

The crux of Patillo’s argument is that if Flores was stopped on

Ford    Avenue    for        approximately       five      seconds       as    Patillo     began

driving down the street in reverse, he would have lost sight of

Patillo when       he    turned       onto   Spotsylvania          and        moved   behind   a

house located on the corner of the intersection.

       According        to     Patillo,      the      district      court        should     have

credited the testimony of his cousin Donyell Patillo, who was

standing on Ford Avenue in a driveway across the street from

where Flores’s police cruiser stopped.                           Donyell testified that

Patillo drove in reverse only a few feet down Spotsylvania, just

far enough to stop at the stop sign and align his vehicle with a

driveway         located         directly            across        the          intersection.

Additionally,       Donyell        stated           that    once        Patillo’s      vehicle

                                                6
stopped,    Flores     made    a    U-turn        on     Ford       Avenue,    turned    left

through     the   intersection,          and        made        a    second     U-turn     on

Spotsylvania to reposition himself behind Patillo, who by then

had crossed the intersection and entered the driveway.                                  Thus,

according to Donyell, Patillo never ran through the stop sign or

came close to colliding with Flores’s police cruiser.

     The    government        responds        that       credibility         determinations

made during a supervised release revocation proceeding are not

reviewable, a contention that finds support in the case law.                               In

the context of revocation proceedings, our sister courts have

consistently held that witness credibility is quintessentially a

judgment for the trier of fact and thus virtually unreviewable

on appeal.     United States v. Cates, 613 F.3d 856, 858 (8th Cir.

2010) (holding witness credibility is virtually unassailable on

appeal);     United States v. Copeland, 20 F.3d 412, 413 (11th Cir.

1994) (per curiam) (finding credibility of a witness is in the

province of the district court and the appellate court will not

ordinarily    review     the       factfinder’s            determination);           United

States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996) (stating

“credibility determinations are within the unique role of the

factfinder and we are loath to upset . . . the district court’s

findings”    (citation        omitted));             see    also      United     States    v.

Lindsey,    242   F.   App’x       65,   66       (4th     Cir.      2007)    (per   curiam)

(holding that a district court’s “evaluation of the credibility

                                              7
of contrasting witness testimony . . . may not be disturbed” on

appeal).

       Here,    however,    we     need   not    settle    on   the    appropriate

standard of review because, even reviewing for clear error, we

would    not   overturn    the     district     court’s    findings.      On     this

record, there was sufficient evidence for the court to find that

after stopping on Ford Avenue for approximately five seconds,

Flores quickly backed down the street without losing sight of

Patillo’s vehicle as it turned onto Spotsylvania and traveled in

reverse for forty to fifty yards.                Patillo’s challenge amounts

to an invitation (which we decline) for this court to reweigh

the evidence and substitute its own credibility determinations

for those made by the district court.

                                          B.

        We next consider whether the district court correctly found

that     Patillo   committed       the    offense    of     felony     eluding    in

violation of Virginia Code Section 46.2-817(B).                   Patillo argues

that    the    district    court    erred      because    his   conduct   did     not

interfere with or endanger the operation of Flores’s vehicle or

endanger a person, including himself.              We do not agree.

        Under Virginia law, a person is guilty of felony eluding

if, “having received a visible or audible signal from any law-

enforcement officer to bring his motor vehicle to a stop, [he]

drives such motor vehicle in a willful and wanton disregard of

                                          8
such signal so as to interfere with or endanger the operation of

the law-enforcement vehicle or endanger a person.” Virginia Code

§ 46.2-817(B).        Explaining the “endangerment” element, Virginia

courts have reasoned that “a manifest purpose of the statute is

to protect the public against a driver eluding police ‘so as

to .   .   .   endanger     a    person.’”      Tucker   v.    Commonwealth,    564

S.E.2d 144, 146 (Va. Ct. App. 2002) (quoting Virginia Code §

46.2-817(B)).         Thus,       “conduct     that   raises    the   specter    of

endangerment     is   the       evil   contemplated    and    proscribed   by   the

statute.”      Gray v. Commonwealth, 651 S.E.2d 400, 403 (Va. Ct.

App. 2007) (quoting Tucker, 564 S.E.2d at 146).

       The statute does not require an individual to be at the

scene and narrowly escape injury or death; it requires only that

the defendant’s conduct create the “specter of endangerment.”

Coleman v. Commonwealth, 660 S.E.2d 687, 690 (Va. Ct. App. 2008)

(quoting Tucker, 564 S.E.2d at 146) (finding that traveling at a

high rate of speed through an unoccupied cul-de-sac and hitting

a curb constituted endangerment).               The person endangered can be

the driver himself, the pursuing police officer, or anyone else

traveling on the road who is placed at risk as a result of the

defendant’s actions.             Phelps v. Commonwealth, 654 S.E.2d 926,

927 (Va. 2008).

       Here, Patillo interfered with and endangered the operation

of Detective Flores’s vehicle.               Patillo entered the intersection

                                           9
at approximately thirty miles per hour, disregarded a stop sign

located     on     the     corner,      and     traveled       within       five     feet     of

Detective Flores’s police cruiser.                         When Flores saw Patillo’s

vehicle coming toward him, he stopped on Spotsylvania, fearing

that he would be rammed.                Although Patillo contends that Flores

was not forced to “swerve, brake, or take any action to avoid a

collision,”       Appellant’s         Br.     at     17,     and    therefore        was    not

endangered,        the     district          court     was     unconvinced,          stating,

“[A]nybody who thinks he’s going to be rammed is going to remain

where he is to protect himself.”                    J.A. 87-88.

      We    hold     that       the     district       court       did    not      abuse     its

discretion in concluding that Patillo committed the offense of

felony     eluding,        in    that     Patillo’s          conduct      endangered        and

interfered       with     the   operation       of    Flores’s      vehicle.         We     also

agree with the district court that Patillo’s conduct posed a

significant risk to the safety of others, including himself.                                 By

driving    through        an    intersection          at    thirty       miles     per     hour,

without stopping at the stop sign, Patillo endangered anyone

traveling    on     the     road      that    night,       including       other     drivers,

pedestrians, and cyclists.                  The district court aptly described

the   “specter       of     endangerment”:           “[Patillo]          flew    across      the

intersection       without      stopping       thereby       endangering         anybody    who

was coming down the street, any car who was coming down the



                                               10
street and himself.”          J.A. 88.      And that Patillo struck a parked

SUV serves as further proof that he endangered himself.                         Id.

       Although Patillo accurately contends that Virginia courts

have   yet   to   find   that       running       a    stop    sign,     without      more,

constitutes    felony    eluding,         that    is    not     what    happened      here.

Instead, Patillo reversed down Ford Avenue at a high rate of

speed, made a reverse turn onto Spotsylvania, and traveled in

reverse for forty to fifty yards before driving back through the

intersection at thirty miles per hour.

       Moreover, Patillo does not cite to a single case showing

that   his    conduct    is    insufficient            to   support      a    finding    of

endangerment.      Without such precedent he cannot show that the

district court abused its discretion.



                                          III.

       We affirm the district court’s judgment.                        We dispense with

oral   argument    because         the    facts       and   legal      contentions      are

adequately    presented       in    the    materials          before    the    court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                           11